                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG

CODY ALLEN SILVER,

               Plaintiff,

v.                                                      CIVIL ACTION NO.: 3:18-CV-158
                                                        (GROH)

PRIME CARE MEDICAL,
Eastern Regional Jail,

               Defendant.


                ORDER ADOPTING REPORT AND RECOMMENDATION

         Pending before the Court is the Report and Recommendation (AR&R@) of United

States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this

action was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 6] on October 2, 2018. In his R&R,

Magistrate Judge Trumble recommends that the Plaintiff’s Complaint [ECF No. 1] be

dismissed without prejudice.

         Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140, 150

(1985). Failure to file timely objections constitutes a waiver of de novo review and of a

plaintiff’s right to appeal this Court’s Order. 28.U.S.C. ' 636(b)(1); Snyder v. Ridenour,

889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984).
       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus

three days of service.    28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b).         Service was

accepted by the pro se Plaintiff on October 5, 2018. ECF No. 8. To date, no objections

have been filed. Accordingly, this Court will review the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 6] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                  Therefore, the

Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITHOUT PREJUDICE. The Plaintiff’s

Motion for Leave to Proceed in Forma Pauperis [ECF No. 2] is DENIED AS MOOT.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Plaintiff by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.

       DATED: October 29, 2018




                                             2
